Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kamal Nasseree appeals the district court’s order denying relief in his negli*180gence action brought pursuant to the Federal Tort Claims Act, 28 U.S.CA. §§ 1346(b), 2671-2680 (West 2006 & Supp. 2015). We have reviewed the record and find no reversible error. Accordingly, we affirm. Cf. Logue v. United States, 412 U.S. 521, 529-80, 93 S.Ct. 2215, 37 L.Ed.2d 121 (1973) (no federal Government liability for negligent supervision of county jail employees where Bureau of Prisons lacked authority to physically supervise jail employees); Humphries v. N.C. Dep’t of Coir., 124 N.C.App. 545, 479 S.E.2d 27, 28 (1996) (holding that there can be no negligence where defendant owes no duty). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.